ABBATE, Judge
DECISION
Defendant brings before this Court a Motion to Dismiss filed 13 September, 1976 to which the People file no memorandum of opposition. Defendant alleges that the charges against him, violations of Section 273(a) of Penal Code of Guam, are fatally defective in three (3) respects: (1) Charging a crime beyond the statute of limitations provided by Guam Penal Code Section 801; (2) Denying Defendant his right to a fair trial because the information, being indefinite, prevents Defendant from preparing a *352defense; (3) Using the disjunctive “or” instead of the conjunctive “and” thus making the acts charged uncertain.
On 21 September, 1976 the Prosecution amended its information, rendering the above motion unnecessary. Therefore, the Defendant’s motion is dismissed as moot.
Submit order.